ORDER

PER CURIAM.
Appellant, Louis Brand (“father”), appeals an order entered by the Circuit Court of the County of St. Louis denying his motion to modify a prior dissolution decree with respect to child support and ordering him to pay respondent, Linda Heald (“mother”), $10,673.47 for past due child support and $2,000.00 for attorney fees. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties here involved, has been provided explaining the reasons for our decision.